                                 UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      EASTERN DIVISION

                                           No. 5:20-cr-00333-D


        UNITED STATES OF AMERICA                    )
                                                    )
                                                    )
               V.                                   )     ORDER
                                                    )
                                                    )
        RESHOD J. EVERETT                           )


       THIS CAUSE came on to be heard and was heard upon the Motion for Meaningful Access

to Defendant. The Court is of the opinion in this Motion should be granted. IT IS, THEREFORE,

ORDERED that the United States Marshall for the Eastern District of the North Carolina is

DIRECTED to move Defendant to a facility that provides better access to his counsel.

       IT IS THEREFORE ORDERED, this the          fO . day of May, 2021.




                                           Honorable Judge Presiding
